Exhibit SUPPLEMENT NO. 1, dated as of December 5, 2008, to the Pledge and Security Agreement dated as of February 25, 2008 among AXCAN MIDCO INC. (“Holdings”), AXCAN INTERMEDIATE HOLDINGS INC. (the “Parent Borrower”), AXCAN US PARTNERSHIP 1 LP (the “Co-Borrower”), certain other Subsidiaries of the Parent Borrower from time to time party thereto and BANK OF AMERICA, N.A., as administrative agent for the Secured Parties (as defined below). A.Reference is made to (i) the Credit Agreement dated as of February 25, 2008 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Parent Borrower, the Co-Borrower, Holdings, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from time to time party thereto and (ii) the Senior Secured Notes Indenture. B.Capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Credit Agreement and the U.S. Security Agreement referred to therein. C.The Grantors have entered into the U.S. Security Agreement in order to induce (w) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (x) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements, (y) the Cash Management Banks to provide Cash Management Services and (z) the purchasers of the Senior Secured Notes to purchase such notes from the Parent Borrower.Section 6.13 of the U.S. Security Agreement provides that additional Restricted Subsidiaries of the Parent Borrower may become Grantors under the U.S. Security Agreement by execution and delivery of an instrument in the form of this Supplement.The undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance with the requirements of the Credit Agreement to become a Grantor under the U.S. Security Agreement in order to induce (x) the Lenders to make additional Loans and the L/C Issuers to issue additional Letters of Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z) the Cash Management Banks to provide Cash Management Services and as consideration for (x) Loans previously made, Letters of Credit previously issued and notes previously purchased, (y) Secured Hedge Agreements previously entered into and/or maintained and (z) Cash Management Services previously provided. Accordingly, the Administrative Agent and the New Subsidiary agree as follows: SECTION 1.In accordance with Section 6.13 of the U.S. Security Agreement, the New Subsidiary by its signature below becomes a Grantor under the U.S.
